UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6507


ROGER LEE DEAL, SR.,

                Plaintiff - Appellant,

          v.

G. ROBERT HICKS, III; MICHAEL W. CASEY; JOHN R. SMITH,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-ct-03195-BO)


Submitted:   July 28, 2011                 Decided:   August 2, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger Lee Deal, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Roger   Lee   Deal,   Sr.,   appeals    the    district    court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have   reviewed   the   record     and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Deal v. Hicks, No. 5:10-ct-03195-BO (E.D.N.C. Apr. 5,

2011).      We dispense with oral argument because the facts and

legal    contentions   are   adequately       presented    in   the    materials

before   the   court   and   argument     would   not     aid   the   decisional

process.



                                                                        AFFIRMED




                                      2